NO. 07-12-0240-CR

                           IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                 AT AMARILLO

                                   PANEL D

                              DECEMBER 19, 2012
                        _____________________________


                           MICHAEL EARL PEDDICORD,


                                   Appellant
                                     v.


                             THE STATE OF TEXAS,


                                    Appellee
                        _____________________________

              FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

               NO. 22,774-C; HONORABLE ANA ESTEVEZ, PRESIDING
                        _____________________________


                             Memorandum Opinion
                        _____________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
      Michael Earl Peddicord was convicted after  an  open  guilty  plea  of
burglary of a habitation and sentenced to  twenty-eight  years  confinement.
That conviction was enhanced by a prior felony conviction.
      Appellant's appointed counsel filed a  motion  to  withdraw,  together
with an  Anders[1]  brief,  wherein  he  certified  that,  after  diligently
searching the record, he  concluded  that  the  appeal  was  without  merit.
Along with his brief, appellate counsel filed a copy of  a  letter  sent  to
appellant informing him of counsel's belief that  there  was  no  reversible
error and of appellant's right to file a response pro se.  By  letter  dated
October 5, 2012, this court also notified appellant of  his  right  to  file
his own brief or response by November 5, 2012, if he wished to  do  so.   To
date, a response has not been filed.
      In compliance with the  principles  enunciated  in  Anders,  appellate
counsel discussed potential areas for appeal which included the  sufficiency
of the evidence to support the plea of guilty and the  punishment  assessed.
However, he also explained why  the  issues  were  without  merit.   Indeed,
before guilt was  adjudicated,  the  State  had  presented  ample  testimony
allowing the factfinder to conclude that appellant committed  the  crime  to
which he pled guilty beyond reasonable doubt.
      In addition, we conducted our own review of the record to  assess  the
accuracy of appellate counsel's conclusions  and  to  uncover  any  arguable
error pursuant to Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App.  1991).
 After doing so, we concur with counsel's conclusions.
      Accordingly, the motion to withdraw is granted, and  the  judgment  is
affirmed.

                                        Brian Quinn
                                        Chief Justice

Do not publish.
-----------------------
      [1]Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967).